DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status Claim(s) 1-20, is/are filed on 06/30/2020 are currently pending. Claim(s) 11-10 is/are withdrawn, 1-10 is/are rejected.
Election-Restrictions
The applicant elected group I corresponding to claims 1-10 in the reply filed 9/12/22. Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed.  Applicant failed to provide any reasoning of traversal. This restriction is made final.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-10 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Habiger (US 5374355 A).

    PNG
    media_image1.png
    802
    587
    media_image1.png
    Greyscale

Regarding claim 1, Habiger teaches from all figures filter bypass tool for use in a subterranean well (intended use – refer MPEP 2114 and 2115), a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).“The filter bypass tool comprises: an inner tube (45) having a flow passage extending longitudinally through the inner tube (C4/1-50); a pipe (19) surrounding the inner tube, with an annulus formed radially between the pipe and the inner tube, the pipe being perforated to permit fluid communication between the annulus and an exterior of the pipe (C4/29-40); and a bypass valve (41) having closed and open configurations (C4/1-25), in the closed configuration the bypass valve blocks fluid flow from the annulus to the flow passage, in the open configuration the bypass valve permits fluid flow from the annulus to the flow passage, and the bypass valve is configured to open in response to a predetermined pressure differential from the annulus to the flow passage (C4/1-25). Note: Fig. 1 is being used as an example, however the rejections of all claims can be equally be applied to all different figures as well. 
Regarding claim 2, Habiger teaches further comprising a filter (18) surrounding the pipe to filter fluid flow between the exterior of the pipe and the annulus (C4/50-65).
Regarding claim 3, Habiger teaches in which the bypass valve comprises a bypass flow path in communication with the annulus, and an annular shaped closure member (44) that blocks flow through the bypass flow path in the closed configuration (intended use) (C4/12-25).
Regarding claim 4, Habiger teaches in which the bypass valve further comprises a bias member (43) that biases the closure member toward a position in which the closure member blocks the flow through the bypass flow path (C4/12-25).
Regarding claim 5, Habiger teaches in which the bias member comprises a compression spring (43 – valve spring) (C4/12-25).
Regarding claim 6, Habiger teaches further comprising an outer housing (13) (outer is a relatively broad term), the bypass valve being positioned in the outer housing.
Regarding claim 7, Habiger teaches in which the bypass valve comprises a bypass flow path in communication with the annulus, and the bypass flow path is formed in a sleeve (42) received in the outer housing (C4/15-21).
Regarding claim 8, Habiger teaches in which the inner tube is received in the sleeve (fig. 1).
Regarding claim 9, Habiger teaches in which the pipe is received in the outer housing (fig. 1, received is a relatively broad term).
Regarding claim 10, Habiger teaches in which the outer housing is configured to connect to an inlet of a downhole pump (intended use – a pump is not positively recited/required).
***
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WAQAAS ALI/Primary Examiner, Art Unit 1777